GEEAID C. MANN             AUNTIN     al. TXZKAR   June 13, 1939
 -N
A’PTOWN~   e3dcNKHAL




      Honorable Pegton Burke
      County Auditor
      Falls County
      Marlin, Texas

      Dear Sir:                      Opinion No. O-943
                                     Re: From what funds should payment
                                          for election supplies used in
                                          a county school trustee elec-
                                          tion be made?

              Your request for an opinion on the above-stated ques-
      tion has been received by this office.

               Article 2676 Revised Civil Statutes, reads as follows:

               "The general management and control of
           the public free schools and high schools in
           each county, unless otherwise roviaea by
           law shall be vested in five (5 P county school
           trustees elected from the county, one of
           whom shall be elected from the county at
           large by the qualLfied voters of the common
           and consolidated independent school districts
           of the county, and one from each Commissioners'
           Precinct by the qualified voters of each Com-
           mIssionersl Precinct, who shall hold office
           for a term of two years. The time for such
           election shall be the first Saturday in April
           of each year; the order for the election of
           county school trust,.easto be made by the county
           judge at least thirty days prior to the date of
           saia election, and such order shall designate
           one voting place for each common school dis-
            trict. The election officer appointed to hold
           the election for trustees in each common school
           district shall hold the, election at the same
           place thereIn for the county school trustees.
           Each year there shall be elected alternate1
           two (2) county school trustees and three (3 7
           county school trustees in each county.      The
           State Superintendent shall prepare a proper
           form of the ballot to be used in such elec-
           tion and such other explanation of the laws
Honorable     Peyton Burke, June 13,   1939, page 2    o-943


      as he deems necessary, ana transmit the same
      to the county judge of each county at least
      sixty days prior to the date of such election.
      All vacancies shall be filled by the remain-
      ing-trustees. All elections heretofore held
      in accordance with the foregoing provisions
      of this sectIon are hereby in all things vali-
      dated and all trustees 80 elected shall con-
      tinue to hold office until the expiration of
      the term for which they were originally elect-
      ea.
          "All laws and part8 of laws in conflict
      herewith shall be and the same are hereby re-
      pealed."

            Article 2746b, Revised Civil Statutes, provides    as
follows:

          "All expenses incurred in connection
      with or incidental to any school ai8triCt
      election in connection with the public
      school within 8UCh 8ChOOl district shall
      be paid out of the available maintenance
      fund belonging to such district for the
      fiscal year during which such election 1s
      held, or out of funds accruing to said ai8-
      trict for the next ensuing fiscal year;
      provided, however, that the payment of any
      such expense8 out of the funds accrued or
      to accrue to such school di8tirCt for the
      fi8Cal year after the gear in which such
      election is held shall be authorized by
      the county superintendent prior to the hold-
      ing of such election."

        YOU are respectfully adVi8ed that it 18 the Opinion
of this department that the election supplies used in the
election of county school trustee8 should be paid for out of
the varLou8 available maintenance funds belonging to such
ai8triCtS in which such election is held.

            Trusting that the foregoing answers your inquiry, we
are
.     -




    Honorable Peyton Burke, June 13,   1939, page 3     o-943


                                   Your8   very truly

                                ATTORNEY GENERAL OF TEXAS



                                   By s/Ardell Willilzms
                                        Ardell Williams
                                              Assistant

    AX-MR-WC


    APPROVED:
    s/Gerald C. Mann
    ATTORNEY GENERAL OF TEXAS

    Approved Opinion Committee By s/GOB Chairman